Proceeding pursuant to section 298 of the Executive Law for enforcement of petitioner’s order dated January 16, 1974, which order was based upon a stipulation. Proceeding dismissed, without, costs and without prejudice to commencement of an independent proceeding by the complainant before petitioner. If there has been a violation of the order, it is because of the failure to reappoint the complainant. That necessitates a new proceeding and independent proof. Martuscello, Acting P. J., Latham, Cohalan, Christ and Shapiro, JJ., concur.